DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 USC 112 rejections are withdrawn.
Applicant's arguments filed 3/16/22 have been fully considered but they are not persuasive. 
Applicant argues 

    PNG
    media_image1.png
    313
    491
    media_image1.png
    Greyscale

	Examiner’s Response
	The Examiner treated  “determining a weighting parameter of an edge-preserving regularization or penalty of a regularized image reconstruction of an image acquisition device (12) for an imaging data set obtained by the image acquisition device” as two different items (See prior 112 rejection).  In other words, the Examiner was required to find only one of the two alternative embodiments.    The rejection specifically teaches 
    PNG
    media_image2.png
    133
    348
    media_image2.png
    Greyscale
, where the penalty is ψ is a potential function or a penalty function, which is based upon edge sensitivity parameter γ.  The original claim 11, further modified the weighting parameter, which was not the addressed alternative, hence “addressed the alternative”.  The current amendment has remove the alternative claim language, therefore see new grounds of rejection. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7, 9-14, 16, 18-19 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Ahn (2017/0053423)
Ahn discloses 1. A non-transitory computer-readable medium storing instructions readable and executable by a workstation including at least one electronic processor to perform an image reconstruction method, the method comprising: 
determining a weighting parameter (β) of an edge-preserving regularization of a regularized image reconstruction for an imaging data set obtained by the image acquisition device; (Ahn, paragraphs 31, “where β is the global regularization (or penalty) parameter, which determines the global strength of the regularization, w.sub.jk are weights applied to voxels j and k, ψ is a potential function or a penalty function, and θ denotes optional parameters of the penalty function ψ. Typically, the weights w.sub.jk are zero when voxels j and k are not neighbors; and the weights can vary with the distance between voxels j and k, (e.g., the weights are inversely proportional to the distance). The weights may have a factored form w.sub.jk=β.sub.jkw.sub.jk.sup.0 where w.sub.jk.sup.0 varies with the distance between voxels j and k and are non-zero only when voxels j and k are neighbors, and β.sub.jk are factors that spatially modulate the regularization strength. Therefore, θ denotes penalty parameter(s), and β and/or β.sub.jk denote penalty strength values.”, discloses a penalty)
After determining the weighting parameter, determining an edge sensitivity parameter (γ) of the edge-preserving regularization for the imaging data set obtained by the image acquisition device based at least in part on the determined weighting parameter; and(Ahn, paragraph 25, “Algorithm parameters for OSEM include iteration number and post-reconstruction filter parameters. A user or algorithm designer may tune iteration number and/or post-reconstruction filter parameters in order to control the image quality or the trade-off between image resolution and image noise. It may be noted that more accurate models for physics and statistical noise may be used with OSEM than with an analytical image reconstruction method such as filtered backprojection (FBP). OSEM techniques, however, may not provide a desired level of predictability and/or quality.”, discloses allowing a user to modify the filtering parameters, such as weighting and sensitivity.  This is done iteratively, based on previous filter parameters ) (Ahn, paragraphs 34-35, “It may be noted that the Huber penalty given above has an edge-preserving property, too, where the penalty parameter θ=δ determines the location of transition from quadratic to linear functions. Another type of penalty function is the relative difference penalty, which may take the following form: 
    PNG
    media_image3.png
    85
    223
    media_image3.png
    Greyscale
 ”; “where the penalty parameter γ controls the degree of edge preservation. As γ increases, the relative difference penalty function approaches |λ.sub.j−λ.sub.k|, which has an edge-preserving property. The relative difference penalty is not only a function of |λ.sub.j−λ.sub.k| but also depends on the voxel intensities through the term (λ.sub.j+λ.sub.k). Other types of penalty functions may be employed in various embodiments.”) 
 reconstructing the imaging data set obtained by the image acquisition device to generate a reconstructed image by applying the regularized image reconstruction including (i) the edge-preserving regularization with the determined weighting  parameter (β) and the determined edge sensitivity parameters(γ)  to the imaging data set obtained by the image acquisition device. (Ahn, paragraphs 24, “[0024] … An exemplary method to reconstruct the quantitation images with and without a lesion is to generate a derived synthetic scan dataset by digitally inserting a lesion of known size and activity concentration into the acquired scan dataset, and then to reconstruct quantitation images from the derived synthetic scan dataset and the original acquired scan dataset, respectively. Various penalty function types, penalty strengths and/or penalty parameter values may be utilized to optimize the quantitation figure of merit that measures quantitative accuracy such as contrast recovery coefficient, recovery coefficient, and bias in reconstructed activity, which may be calculated by comparison with the known activity concentration of the digitally inserted lesion. This approach may be called hybrid lesion insertion..”)

Ahn discloses 2. The non-transitory computer-readable medium of claim 1, wherein the determining of the weighting parameter includes: receiving a user input indicative of a noise reduction goal for the reconstructed image; and selecting the weighting parameter based on the received user input indicative of the noise reduction goal for the reconstructed image. (Ahn, paragraph 45 “The one or more aspects to be determined may include at least one of a penalty function type, a penalty strength or a penalty parameter value for the penalized-likelihood image reconstruction algorithm. The one or more aspects (e.g., at least one of a penalty function type, a penalty strength or a penalty parameter value) may be selected to optimize a display figure of merit for lesion identification (or detection) and/or visual image quality. Alternatively or additionally, the one or more aspects (e.g., at least one of a penalty function type, a penalty strength or a penalty parameter value) may be selected to optimize a display figure of merit for visual image quality. The figure of merit for lesion identification (or detection), for example, may include one or more of a signal-to-noise ratio, a lesion detectability index, or an area under a receiver operating characteristic curve. The figure of merit for visual image quality, for example, may include a subjective image quality score. Such an image quality score may be developed, for example, by measuring the perceived image quality (including lesion conspicuity, image noise, and image artifacts) of various test images viewed by a group of observers.”)

Ahn discloses 3. The non-transitory computer-readable medium of claim 2, wherein the selecting includes one of: selecting the weighting parameter using a lookup table associating values of the weighting parameter with values of the noise reduction goal, and selecting the weighting parameter as a value of a calibration curve relating the weighting parameter to the noise reduction goal. (Ahn, paragraph 47 “ In other words, the particular type of penalty function and/or the particular value(s) of penalty strength and/or penalty parameter may be determined using a look-up table based on previous studies or performing interpolation based on the look-up table.”; see characteristic curve paragraph 45)

Ahn discloses 6. The non-transitory computer-readable medium of claim 1, wherein the determining of the edge sensitivity parameter includes: receiving a user input indicative of a desired quantitation goal for the reconstructed image; and selecting the edge sensitivity parameter based on the received user input indicative of the desired quantitation goal for the reconstructed image.  (Ahn, paragraph 24 “[0024] In another embodiment, for a given acquired scan dataset, the particular values for the one or more aspects (e.g., at least one of a penalty function type, a penalty strength or a penalty parameter value) of the quantitation imaging algorithm may be determined based on analyzing quantitation images with and without the presence of a lesion. An exemplary method to reconstruct the quantitation images with and without a lesion is to generate a derived synthetic scan dataset by digitally inserting a lesion of known size and activity concentration into the acquired scan dataset, and then to reconstruct quantitation images from the derived synthetic scan dataset and the original acquired scan dataset, respectively. Various penalty function types, penalty strengths and/or penalty parameter values may be utilized to optimize the quantitation figure of merit that measures quantitative accuracy such as contrast recovery coefficient, recovery coefficient, and bias in reconstructed activity, which may be calculated by comparison with the known activity concentration of the digitally inserted lesion. This approach may be called hybrid lesion insertion.”; paragraph 25, “A user or algorithm designer may tune iteration number and/or post-reconstruction filter parameters in order to control the image quality or the trade-off between image resolution and image noise.”) 

Ahn discloses 7. The non-transitory computer-readable medium of claim 6, wherein the selecting includes one of: selecting the edge sensitivity parameter using a lookup table associating values of the edge sensitivity parameter with values of the quantitation goal, and selecting the edge sensitivity parameter as a value of a calibration curve relating the edge sensitivity parameter to the quantitation goal. (Ahn, paragraph 47 “ In other words, the particular type of penalty function and/or the particular value(s) of penalty strength and/or penalty parameter may be determined using a look-up table based on previous studies or performing interpolation based on the look-up table.”)
 
Ahn discloses 9. The non-transitory computer-readable medium of claim 1, wherein the method further comprises: displaying a plurality of sample reconstructed images generated by reconstructing a sample imaging data set by applying the regularized image reconstruction including the edge-preserving regularization with different weighting and edge sensitivity parameters to the sample imaging data set; receiving a user selection of one of the displayed plurality of sample reconstructed images; and at least one of: determining the weighting parameter based on the weighting parameter used in generating the selected sample reconstructed image; and determining the edge sensitivity parameter based on the edge sensitivity parameter used in generating the selected sample reconstructed image. (Ahn, paragraph 45, The determination of penalty parameters via subjective analysis of image quality  also implies a step of displaying the reconstruction images and selecting accordingly the parameters that satisfy more the image quality requirements.)

Ahn discloses 10. The non-transitory computer-readable medium of claim 9, wherein the determining includes: setting a default value of one of the weighting parameter or the edge sensitivity parameter; inputting the default value into a lookup table; and determining the other of the weighting parameter and the edge sensitivity parameter from a corresponding value in the lookup table. (Ahn, paragraph 47 “ In other words, the particular type of penalty function and/or the particular value(s) of penalty strength and/or penalty parameter may be determined using a look-up table based on previous studies or performing interpolation based on the look-up table.”; see characteristic curve paragraph 45)

Ahn discloses 12. The non-transitory computer-readable medium of claim 1, wherein the reconstructing of the imaging data set obtained by the image acquisition device to generate the reconstructed image is performed by applying the regularized image reconstruction including the edge-preserving regularization with the determined weighting and edge sensitivity parameters and guided by an image or attenuation map generated by computed tomography (CT). ( Ahn, paragraph 27-28, “[0027] In various embodiments, penalized-likelihood image reconstruction may be performed by maximizing the penalized-likelihood objective function:
φ(λ)=L(λ)−R(λ)
[0028] where λ denotes the unknown emission activity image, L(λ) is the likelihood function, and R(λ) is the regularization (or penalty) function. The likelihood function, based on Poisson statistical models, is given by
[00001] L  ( λ ) = .Math. i .Math. y i .Math. log  ( [ P .Math. .Math. λ ] i + r i ) - ( [ P .Math. .Math. λ ] i + r i .Math. )”; see paragraph 18 for CT)

Claim 13 is rejected under the same reasoning as claim 1.
Claim 14 and 16 is rejected under the same reasoning as claim 2 and 3.
Claim 18 is rejected under the same reasoning as claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-5, 8, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn.
Ahn discloses 4. The non-transitory computer-readable medium of claim 2, with a noise goal (see paragraph 25), but not expressly disclose “wherein the received user input indicative of the noise reduction goal for the reconstructed image is indicative of a desired maximum noise level. “ (maximum noise is a subset of a user selected noise)

Ahn discloses 5. The non-transitory computer-readable medium of claim 4, wherein the desired maximum noise level is the desired maximum noise level in the liver.(Ahn discloses imaging the human body but does not specify which organs liver is a known human organ which is routinely image for the lesions)

Ahn discloses 15. The imaging system of claim 13, wherein the received user input indicative of the noise reduction goal for the reconstructed image is indicative of a desired maximum noise level in the liver. (maximum noise is a subset of a user selected noise) (Ahn discloses imaging the human body but does not specify which organs liver is a known human organ which is routinely image for the lesions)

Ahn discloses 8. The non-transitory computer-readable medium of claim 7, wherein the received user input indicative of the quantitation goal for the reconstructed image is indicative of a desired standardized uptake value (SUV) preservation, or SUV normalized by lean body mass (SUL) preservation.(Ahn, paragraph 18, shows the method is for PET, SPECT and CT.  SUV preservation is known quantitation goal for CT, which falls under image resolution and image noise (See Ahn paragraph 25)  )

Ahn discloses 17. The imaging system of claim 16, wherein the received user input indicative of the quantitation goal for the reconstructed image is indicative of a desired standardized uptake value (SUV) preservation. (Ahn, paragraph 18, shows the method is for PET, SPECT and CT.  SUV preservation is known quantitation goal for CT, which falls under image resolution and image noise (See Ahn paragraph 25)  )

Allowable Subject Matter
Claim 19 is allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662